UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ORLY TAITZ,                         )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )
                                    )  Civil Action No. 11-402 (RCL)
MICHAEL ASTRUE,                     )
COMMISSIONER OF THE SOCIAL          )
SECURITY ADMINISTRATION,            )
                                    )
      Defendant.                    )
____________________________________)

                                  MEMORANDUM OPINION

       Before the Court is defendant’s Motion for Summary Judgment [21]. Upon consideration

of defendant’s motion, plaintiff’s opposition [31], the reply thereto [32], the entire record herein,

and the applicable law, the Court will grant summary judgment in defendant’s favor for the

reasons set forth below.

       I.        BACKGROUND

       Ever persistent, plaintiff has once again come before this Court in an effort to uncover

“the biggest cover up in the history of this nation.” Pl.’s Opp’n to Mot. for Summ. J. 20 [31]. She

believes that the President is using a “fraudulently obtained” social security number and that the

Social Security Administration—among other agencies—is involved in a scheme to “cover[] up

social security fraud, IRS fraud, elections fraud and possibly treason” committed by the

President. Id. at 5–6, 13. As her numerous filings with the Court demonstrate, plaintiff will stop

at nothing to get to the bottom of this alleged conspiracy. Unfortunately for plaintiff, today is not

her lucky day.




                                                 1
          In her latest litigation before this Court, plaintiff has sued Michael Astrue, Commissioner

of the Social Security Administration (“SSA”), under the Freedom of Information Act, 5 U.S.C.

§ 552 (“FOIA”), for information relating to individuals’ social security numbers. On October 4,

2010, plaintiff submitted a FOIA request to the SSA seeking various records and posing

questions relating to the social security numbers of several individuals. Def.’s Mem. in Supp. of

Mot. for Summ. J. 2 [21-2] (“Def.’s Mem. in Supp.”). The SSA responded to her request on

March 2, 2011. See Mot. for Summ. J. Ex. C [21-6] (“March Response”). The record

demonstrates that the SSA conducted a thorough search in response to plaintiff’s request,

disclosing all responsive documents except for the “redacted Form SS-5 for the living individual

who holds the social-security number xxx-xx-4425.” Def.’s Mem. in Supp. 2 [21-2].

          The SSA withheld the requested Form SS-5 1 under FOIA Exemption 6, which protects

records from release where disclosure “would constitute a clearly unwarranted invasion of

privacy.” 5 U.S.C. § 552(b)(6). In its response to plaintiff’s request, the SSA explained that the

Privacy Act of 1974, 5 U.S.C. § 552a, protects the personal information of social security

number holders. See March Response 2 [21-6]. The SSA releases such information to the public

only with the holder’s consent—which the SSA did not have here—or if FOIA requires

disclosure. The SSA determined that Exemption 6 applied to the Form SS-5 because the

information therein could be used to identify the social security number holder and because

plaintiff had identified no public interest that would be served by disclosure. See id.

          Having filed an administrative appeal, plaintiff filed a complaint and an amended

complaint asking this Court to order defendant to release various documents. Defendant



1
    Form SS-5 is the form through which an individual applies for a social security card.
                                                   2
answered the amended complaint and subsequently moved for summary judgment. Defendant

argues that the SSA conducted an adequate search for responsive documents and produced all

such documents that are not exempt from release under FOIA. In her opposition to defendant’s

summary judgment motion, plaintiff does not dispute that the SSA conducted an adequate search

for responsive documents and disclosed all such documents except for one—the requested Form

SS-5. She challenges only the SSA’s withholding of that form. See Pl.’s Opp’n to Mot. for

Summ. J. 5 [31]. Thus, the only question before this Court in determining whether defendant is

entitled to summary judgment is whether the SSA properly withheld the Form SS-5 under FOIA

Exemption 6.

       II.     STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). FOIA actions are typically

resolved on summary judgment. See Reliant Energy Power Generation, Inc. v. FERC., 520 F.

Supp. 2d 194, 200 (D.D.C. 2007). To establish that it is entitled to summary judgment in a FOIA

case, an agency must demonstrate that it has conducted an adequate search for the requested

documents and that any withheld documents fall into one of FOIA’s statutory exemptions. Id. In

determining whether the defendant agency has met its burden, “the underlying facts are viewed

in the light most favorable to the [FOIA] requester.” Weisberg v. U.S. Dept. of Justice, 705 F.2d
1344, 1350 (D.C. Cir. 1983).

       A court reviews an agency’s response to a FOIA request de novo. See 5 U.S.C. §

552(a)(4)(B). Affidavits that the agency submits to demonstrate the adequacy of its response are

entitled to a presumption of good faith. Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771



                                                3
(D.C. Cir. 1981). The reviewing court “is not obligated to conduct an in camera review of the

documents withheld [under a FOIA exemption]; the decision to do so is discretionary.” Meeropol

v. Meese, 790 F.2d 942, 958 (D.C. Cir. 1985). The court may grant summary judgment in favor

of the agency “simply on the basis of [its] affidavits, if they ‘contain information of reasonable

detail, sufficient to place the documents within the exemption category, and if the information is

not challenged by contrary evidence in the record or evidence of agency bad faith.’” Id. (quoting

Lesar v. U.S. Dept. of Justice, 636 F.2d 472, 481 (D.C. Cir. 1980)).

       III.    DISCUSSION

       FOIA Exemption 6 exempts from disclosure “personnel and medical files and similar

files the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(6). In determining whether an agency has properly withheld a record

under Exemption 6, a court must first determine whether disclosure would compromise a

substantial privacy interest. Nat’l Ass’n of Retired Fed. Emps. v. Homer, 879 F.2d 873, 874 (D.C.

Cir. 1989). The court must then balance any such privacy interest in nondisclosure “against the

public interest in the release of the records” to determine whether disclosure would constitute a

clearly unwarranted invasion of personal privacy. Id.

       In a previous case in which plaintiff requested the same Form SS-5 that she has requested

here, this Court held that social security numbers are exempt from disclosure under FOIA

Exemption 6. See Taitz v. Obama, 754 F. Supp. 2d 57, 60 (D.D.C. 2010). That holding was not

surprising, as it is consistent with other courts’ recognition that Exemption 6 protects social

security numbers. See, e.g., Smith v. Dept. of Labor, No. 10-1253, 2011 WL 3099703, at *6

(D.D.C. July 26, 2011); Prison Legal News v. Lappin, No. 05-1812, 2011 WL 766559, at *6

(D.D.C. Feb. 25, 2011); Coleman v. Lappin, 680 F. Supp. 2d 192, 197 (D.D.C. 2010). It is also



                                                4
consistent with the SSA’s regulations, which list social security numbers as “information that

[the SSA] frequently withhold[s] under Exemption 6.” 20 C.F.R. § 420.100(c).

       Here, the SSA withheld from disclosure only one document requested by plaintiff—the

redacted Form SS-5 of the living individual who holds social security number xxx-xx-4425.2 In

requesting that form, plaintiff asked for the date of the application as well as the zip code and

gender of the applicant. See Mot. for Summ. J. Ex. A [21-4]. She did not seek the name of the

applicant. See id. Because the redacted Form SS-5 contains identifying information associated

with a living individual’s social security number, its disclosure would compromise a substantial

privacy interest. See Sherman v. U.S. Dept. of Army, 244 F.3d 357, 365 (5th Cir. 2001) (“[A]n

individual’s informational privacy interest in his or her [social security number] is substantial.”).

Redacting the individual’s name from the Form SS-5—while still retaining the social security

number, the date of the application, and the applicant’s zip code and gender—does not diminish

the privacy interest. Dawn Wiggins, Deputy Executive Director for the Office of Privacy and

Disclosure in the SSA’s Office of General Counsel, states in her affidavit on behalf of the SSA:

               The agency also considered whether we could release information
               associated with a [social security number] without releasing the number
               holder’s name. However, release of information based on a specific
               number holder’s identified [social security number] could confirm the
               identity of the number holder and/or give the requestor information that
               could lead to the possible identification or confirmation of the true
               number holder. Again, the agency concluded that this would constitute an
               unwarranted invasion of personal privacy.

Mot. for Summ. J. Ex. E [21-8] (emphasis added). Indeed, plaintiff makes no secret of her

intention to use the redacted Form SS-5 to identify the holder of social security number xxx-xx-

4425—or, as plaintiff puts it, to confirm her suspicion that the President is fraudulently using

2
  The SSA disclosed to plaintiff three Form SS-5’s belonging to deceased individuals because it
generally “does not consider the disclosure of information about a deceased person to be a
clearly unwarranted invasion of that person’s privacy.” 20 C.F.R. § 401.190.
                                                 5
that number. 3

       Plaintiff’s allegation that the requested Form SS-5 is associated with a public official

does not diminish the privacy interest at stake here. Even if plaintiff’s allegation were true, an

individual’s status as a public official does not, as plaintiff contends, “make exemption 6

irrelevant to him and his vital records.” Pl.’s Opp’n to Mot. for Summ. J. 18 [31]. “Individuals

do not waive all privacy interests . . . simply by taking an oath of public office.” Lissner v. U.S.

Customs Serv., 241 F.3d 1220, 1223 (9th Cir. 2001); see also Nix v. United States, 572 F.2d 998,

1006 (4th Cir. 1978) (explaining that public servants are not “stripped of every vestige of

personal privacy,” particularly where the release of identifying information could “subject them

to harassment and annoyance in the conduct of their official duties”); Kidd v. Dept. of Justice,

362 F. Supp. 2d 291, 297 (D.D.C. 2005) (upholding the redaction of a public official’s personal

information under FOIA Exemption 6 where such information had “little bearing on the public’s

understanding of the way in which the Department of Justice . . . conducts its affairs”). To be

sure, a public official’s “privacy interests may be diminished in cases where information sought

under FOIA would likely disclose ‘official misconduct.’” Forest Serv. Emps. for Envtl. Ethics v.

U.S. Forest Serv., 524 F.3d 1021, 1025 (9th Cir. 2008) (quoting Lissner, 241 F.3d at 1223–24).

But plaintiff’s unsubstantiated allegations, without more, do not persuade the Court that the

requested information “would likely disclose” official misconduct, id., and thus do not affect the

calculus here.

       On the other side of the ledger, plaintiff has identified no legitimate public interest that

would be served by disclosure of the requested Form SS-5. In determining whether the

3
  Plaintiff’s argument that redacted Form SS-5’s are “routinely provided to law enforcement,”
Pl.’s Opp’n to Mot. for Summ. J. 15 [31], is irrelevant. Both the Privacy Act and SSA
regulations permit the SSA to disclose records to law enforcement in specific circumstances. See
5 U.S.C. § 552a(b)(7); 20 C.F.R. § 401.155. Clearly, those provisions are inapplicable here.
                                                 6
disclosure of government records would result in a clearly unwarranted invasion of privacy, the

relevant public interest to be weighed against the privacy interest is the extent to which

disclosure would contribute to “public understanding of the operations or activities of the

government.” Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 33 (D.C. Cir. 2002) (quoting

U.S. Dep’t of Def. v. FLRA, 510 U.S. 487, 495 (1994)) (internal quotation marks omitted).

“Thus, unless a FOIA request advances the citizens’ right to be informed about what the

government is up to, no relevant public interest is at issue.” Id. at 34 (quoting U.S. Dept. of

Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 773 (1989)) (internal quotation

marks omitted). The disclosure of an individual’s Form SS-5 would provide absolutely no insight

into the SSA’s operations or activities. And plaintiff—for all her allegations—has produced no

“evidence that would warrant a belief by a reasonable person that the alleged government

impropriety might have occurred.” Nat’l Archives and Records Admin. v. Favish, 541 U.S. 157,

174 (2004). Her vehement allegations of fraud consist of mere “bare suspicion[s]” and thus fail

to satisfy the public interest standard required under FOIA. Id. 4



4
  Plaintiff submits the Selective Service registration acknowledgment form associated with
security number xxx-xx-4425, Pl.’s Opp’n to Mot. for Summ. J. Ex. 1 [31], which apparently is
“readily available on the world wide web.” Pl.’s Am. Compl. 3 [3]. She argues that this form
establishes that the President is fraudulently using social security number xxx-xx-4425, Pl.’s
Opp’n to Mot. for Summ. J. 13 [31], and that the Selective Service and the SSA are “engaged in
a cover up” of his fraud. Pl.’s Am. Compl. 3 [3]. The Selective Service does not release
registration acknowledgment forms to the public; only a registrant himself can request proof of
his registration. See Registration Information, http://www.sss.gov/ack.htm. The Court can only
conclude that plaintiff has submitted a form that some individual obtained through a false request
and subsequently posted online. Plaintiff also submits a “verification results” page from the
Social Security Number Verification System (“SSNVS”) indicating that social security number
xxx-xx-4425 is “not in file (never issued).” Pl.’s Opp’n to Mot. for Summ. J. Ex. 2 [31]. She
argues that this page is further evidence that the SSA is covering up the President’s use of social
security number xxx-xx-4425. The SSA uses the SSNVS to provide employers with a means of
verifying the names and social security numbers of employees. See SSNVS Handbook,
http://www.ssa.gov/employer/ssnvshandbk/ssnvsHandbook.pdf. “Anyone who knowingly and
willfully uses SSNVS to request or obtain information from SSA under false pretenses violates
                                                  7
       Disclosure of the requested Form SS-5 would implicate a substantial privacy interest

while serving no public interest cognizable under FOIA. Because disclosure would “constitute a

clearly unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(6), the SSA properly

withheld the Form SS-5 under Exemption 6. Plaintiff challenges no other aspect of the SSA’s

response to her FOIA request. Accordingly, the Court finds that defendant is entitled to summary

judgment in this case.

       IV.     CONCLUSION

       For the reasons discussed above, defendant’s Motion for Summary Judgment [21] will be

granted. A separate Order consistent with this Memorandum Opinion shall issue this date.

       Signed by Royce C. Lamberth, Chief Judge, on August 30, 2011.




Federal law and may be punished by a fine, imprisonment or both.” Id. at 5. As with the
registration acknowledgement form discussed above, the Court can only conclude that plaintiff
has submitted a page that some individual obtained under false pretenses—that is, by
representing himself as the President’s employer. The Court notes that both documents submitted
by plaintiff are incomplete; the address on the registration acknowledgment form and the
employer identification number on the SSNVS page have been blacked out, further confirming
the documents’ fraudulent origins. For all of these reasons, the Court will disregard both
documents as well as any arguments made in reliance on them.


                                               8